Citation Nr: 0829648	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 10, 2002 
for total disability based upon individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).



Procedural history

The veteran served on active duty from July 1952 until July 
1956.

In April 2002, the RO received the veteran's claim of 
entitlement to TDIU. 
The September 2002 rating decision granted entitlement to 
TDIU.  An effective date of April 10, 2002 was assigned.  The 
veteran disagreed with the assigned effective date and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 2003.

In November 2007, the Board remanded this case for certain 
procedural development, which was accomplished.  This will be 
discussed in greater detail below.  

Issues not on appeal

In an April 2006 decision, the United States Court of Appeals 
for Veterans Claims (the Court) affirmed a December 2002 
Board decision which denied the veteran's claim for an 
effective date earlier than August 10, 1994 for entitlement 
to service connection of tinnitus.  The veteran's attorney 
sought appeal to the United States Court of Appeals for the 
Federal Circuit.  However, in June 2007 the Federal Circuit 
appeal was dismissed based upon a motion from the veteran. 
Accordingly, the Board's December 2002 decision is final, and 
the matter of an effective date earlier than August 10, 1994 
for entitlement to service connection of tinnitus is no 
longer before the Board.

In January 2006, the veteran through counsel claimed 
entitlement to an earlier effective date for his service-
connected lumbar spine disability.  In a January 2008 rating 
decision, the RO denied the veteran's claim of entitlement to 
an effective date earlier than the currently assigned October 
9, 1996 for service connection for the low back disability.  
To the Board's knowledge, the veteran has not disagreed with 
that decision.  That matter is therefore not in appellate 
status.

In a decision dated November 19, 2007, the Board denied the 
veteran's motion to reopen and revise a July1994 Board 
decision on the basis of alleged clear and unmistakable error 
(CUE).  That matter has been resolved.


FINDINGS OF FACT

1.  The veteran filed an initial claim of entitlement to TDIU 
on April 10, 2002.

2.  As of April 10, 2001, it was factually ascertainable that 
service-connected disability, alone caused the veteran to be 
unemployable.  


CONCLUSION OF LAW

The criteria for an effective date of April 10, 2001 for TDIU  
have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for TDIU.  His 
contentions will be discussed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue in November 2007.  Noting concerns expressed by 
the veteran's attorney, the Board instructed the agency of 
original jurisdiction to provide the veteran with notice 
under the Veterans Claims Assistance Act of 2000.  The claim 
was then to be readjudicated.

A VCAA letter dated March 18, 2008 was sent to the veteran by 
the RO.  This will be discussed in greater detail immediately 
below.  The claim was then readjudicated by the RO via a 
supplemental statement of the case (SSOC) in May 2008.

Thus, the Board's remand instructions have been compiled 
with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  
   
The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
As was alluded to above, in March 2008, pursuant to the 
Board's remand instructions the Muskogee RO sent a VCAA 
letter to the veteran, with a copy to the veteran's attorney.  
That letter specifically informed the veteran as to how VA 
determines the effective date.  In particular, the letter 
informed the veteran that the beginning date of TDIU benefits 
was based on "when we received your claim" and "when the 
evidence shows a level of disability that supports a total 
disability rating based on individual unemployability."  See 
the March 18, 2008 VCAA letter, 
page 5. 

The March 2008 VCAA letter specifically indicated that VA was 
responsible for 
obtaining records from Federal agencies, and that VA would 
make reasonable efforts to obtain non-Federal records on 
behalf of the veteran.  The March 2008 VCAA letter 
specifically noted: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them. If the holder of the records 
declines to give them to us or asks for a fee to provide 
them, we'll notify you of the problem.  It is your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency." [Emphasis as in the original letter.] 

Finally, the Board notes that the March 2008 2004 VCAA letter 
specifically requested of the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us." This request complies with the requirements of 38 C.F.R. 
§ 3.159(b) [since rescinded by VA] in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

As was noted above, neither the veteran or his attorney 
responded to the VCAA letter.

In short, the veteran has now been accorded adequate notice 
under the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the veteran's VA claims folder contains various 
communications from the veteran and his counsel, as well as 
medical reports.  These will be discussed in the factual 
background and analysis below. There is nothing to indicate 
that any relevant evidence is missing from the file.

As was noted in the Board's November 2007 remand, the 
veteran's attorney requested that a "retrospective medical 
opinion" be obtained.   See the NOD dated October 28, 2002, 
page 2.  However, as the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet.App. 473, 478-79 
(1994).  The Board accordingly declined to remand for such an 
opinion.  In the March 2008 VCAA letter, page 3, the veteran 
and his attorney were invited to submit such a medical 
opinion, or any other evidence they believe would be 
supportive of the claim.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).  None was forthcoming.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007). The veteran engaged the services of an 
attorney, which has provided argument on his behalf.  The 
veteran has been provided with ample opportunity to submit 
evidence and argument in support of his claim, and he was 
given the opportunity to present testimony at a personal 
hearing if he so desired.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. See 38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).

Claims

See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006). The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2005).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also VAOPGCPREC 
12- 2001 (July 6, 2001).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought. See 38 C.F.R. § 
3.157(b)(1) (2007).

Factual background

On October 9, 1996, the veteran filed a claim of entitlement 
to service connection for a back disability.  At the time his 
only compensable service-connected disability was headaches, 
rated 30 percent disabling.  Neither the claim or 
accompanying letters from physicians referred to the 
veteran's employment status.  In March 1999, the veteran's 
current attorney submitted arguments concerning the back 
claim.  The veteran's employment status was not mentioned.

Of record is the report of a December 2000 QTC Medical 
Services physical examination of the veteran.  The examiner 
noted that the veteran "worked for 30 years in a lumber 
company.  He states he is presently retired and is 
unemployed.  His last date of employment was 1-1-98.  He 
states that he quit due to pain in his back."  As was noted 
by the RO, "98" appears to be a typographical error, since 
Social Security and VA records and other evidence indicates 
that the veteran had not worked since January 1988.

On September 9, 2001, the RO granted service connection for 
the back disability, effective as of October 9, 1996, the 
date of the service connection claim.  

On April 10, 2002, the veteran filed a claim for TDIU [VA 
Form 21-8940].  In a September 2002 rating decision, TDIU was 
granted, effective April 10, 2002.  
This appeal followed.

Analysis

The veteran seeks an effective date earlier than the 
currently assigned April 10, 2002 for TDIU. 



The veteran's contentions

The veteran's contentions are contained in a letter dated 
November 5, 2003 from his attorney.  A subsequent letter, 
dated January 8, 2004, indicated that he had no further 
argument to present.  Nothing further has been provided by 
either the veteran or his attorney.

In the November 2003 letter, the veteran's attorney provided 
the following arguments:

I.  VCAA notice must be provided to the veteran.  As was 
discussed in the Stegall and VCAA sections above, this has 
been accomplished.    

II.  The statement of the case (SOC) is defective.  The 
contention, as the Board understands it, is that the SOC did 
not cite 38 C.F.R. §§ 3.340(a) and 4.16(b).  
Both sections involve TDIU; neither section, however, 
involves the matter of the assignment of an effective date 
for TDIU, which is here at issue.  The operative section, 
38 C.F.R. § 3.400(o), was in fact cited in the SOC, at pages 
6-7.     

Moreover, as was noted in the attorney's letter, a 60 percent 
disability rating was assigned for the veteran's low back 
disability as of October 9, 1996, the date as of which TDIU 
is sought..  In addition, a 30 percent disability rating was 
assigned for headaches prior to that date, and a 10 percent 
rating was assigned for tinnitus prior to that date.  The 
combined disability rating was 80 percent as of that date.   
Thus, 38 C.F.R. § 4.16(a) [schedular consideration] is 
applicable, and § 4.16(b) [extraschedular consideration] is 
not.  See Stevenson v. West, 17 Vet. App. 91 (1999); McNamara 
v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) of title 
38, Code of Federal Regulations, provides a discretionary 
authority for a TDIU rating in cases where § 4.16(a) does not 
apply."
  
In any event, the RO subsequently issued a SSOC , which the 
attorney has not challenged.   The Board therefore rejects 
the veteran's argument as to purported inadequacy of the SOC. 

III.  An effective date of October 9, 1996 should be granted 
for TDIU "based on his inability to work due to his three 
service-connected disabilities during the period of October 
9, 1996 to April 10, 2002."  This will be discussed below. 

Discussion

As was noted in the law and regulations section above, and as 
was communicated to the veteran and his attorney via the 
March 2008 VCAA letter, an effective date for TDIU is based 
on two factors:  the date of the claim and the date as of 
which it became factually ascertainable that the veteran was 
not employable due to service-connected disability.  

With respect to the date of claim, it is uncontroverted that 
the veteran filed a formal TDIU claim on April 10, 2002.  The 
Board has carefully reviewed the record in order to determine 
whether there existed previous, unacted upon claims for TDIU.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  

The veteran's attorney has contended that the effective date 
of TDIU should be October 9, 1996, the date of the claim for 
service connection for a back disability.  However, a plain 
reading of that claim leads to the conclusion that the only 
benefits sought were service connection for he back 
disability and a claim for service connection for hearing 
loss.  There is nothing in the veteran's presentation which 
remotely suggests that he was seeking TDIU.  

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  The October 9, 1996 claim 
did not encompass TDIU.

It appears that the attorney is contending that since the 
October 9, 1996 claim for service connection for a back 
disability was later granted, that the severity of the back 
disability led to the award of TDIU, and that the veteran's 
disability ratings as of that date met the requirements of 
38 U.S.C.A. § 4.16(a) [all of which are true] that TDIU 
should be awarded as of that date.  This is a legal non-
sequitur.  
As explained above, the law and regulations require that the 
effective date of TDIU is based on the date of filing of the 
claim therefor.  The veteran's attorney has provided no 
cogent argument, and cited to no law, regulation or court 
decision, as to why a service connection claim somehow 
becomes a TDIU claim.  To the extent that the attorney is sub 
silentio offering some sort of "catalyst" theory, the Board 
rejects that notion as being contrary to the plain meaning of 
the law.   

Moreover, there is nothing in any of the communications from 
the veteran or his representatives prior to April 10, 2002, 
concerning the back issue or otherwise, which in any way 
suggests that he was claiming TDIU.  The back disability 
claim was a service connection claim, not an increased rating 
claim.  The veteran did not suggest that his back, or his 
service-connected headaches, caused unemployability.  
Roberson is therefore inapplicable.  

There is, however, the December 2000 QTC examination report, 
which indicates that the veteran had stopped working in 
January 1998 due to back problems.  
The Board has considered whether that report may be 
considered to be an informal claim for benefits under 
38 C.F.R. § 3.157.

The Board first observes in passing that the QTC Medical 
Services examination is a VA examination.  QTC was a 
contractor which conducted an examination of the veteran's 
back at the request of the RO in connection with the 
veteran's then-pending claim for service connection.  

Crucially, however, 38 C.F.R. § 3.157 does not avail the 
veteran.  The Board can do no better than quote Crawford v. 
Brown, 5 Vet.App. 33, 35-36 (1993):

"An analysis of 38 C.F.R. § 3.157 indicates that this 
regulation does not benefit the veteran in his claim. Under § 
3.157(a), a report of examination or hospitalization may be 
accepted as an informal claim for benefits if it meets the 
requirements of § 3.157(b). 38 C.F.R. § 3.157(b) provides:

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is 
not compensable in degree, receipt of [evidence listed 
under (b)(1), (2), or (3)] will be accepted as an 
informal claim for increased benefits or an informal 
claim to reopen.

In the instant case there has not been a prior allowance or 
disallowance of a formal claim for compensation or pension.  
Therefore, the veteran's hospitalization report could not be 
accepted as an informal claim under 38 C.F.R. § 3.157."

[Emphasis as in the original decision.]  So it is in this 
case with respect to the QTC examination report.  There was 
never a prior disallowance of a TDIU claim; indeed, as 
discussed above no TDIU claim had been filed up to that time 
by the veteran.

In short, for the reasons stated above the Board find that 
the date of the veteran's TDIU claim is April 10, 2002.

The Board next moves on to the question of when entitlement 
arose.  As discussed above, under 38 C.F.R. § 3.400(o) and 
Hurd, an effective date within one year prior to the date of 
claim may be awarded if it is factually ascertainable that 
the veteran was then unemployable due to service-connected 
disabilities.  

There is of record evidence, in the form of Social Security 
and VA records, which indicate that since January 1988 the 
veteran had been disabled due to a variety of maladies, 
including the back but also heart disease.  A non service-
connected pension was awarded by VA in December 1988, based 
on the back disability but also heart disease.  The veteran's 
attorney recognized that the veteran "has been receiving 
Social Security disability since 1988 for both ischemic heart 
disease and lumbar strain."  None of this evidence indicates 
that the back disability, alone or combined with other 
service-connected disabilities, resulted in the veteran's 
unemployability.  

The Board has reviewed the record to determine when the 
evidence first indicated that the veteran was unemployable 
due to service-connected disability alone.   
Such evidence arguably is first found is the December 2000 
QTC examination.  
The purpose of the examination was to provide a nexus opinion 
with respect to the veteran's then-pending service connection 
claim.  However, a thorough examination of the veteran's back 
was performed.  The examiner stated:  "It is my opinion that 
[identified back pathology] would place [the veteran] in a 
severe limitation of function category . . . ."    Giving 
the veteran the benefit of the doubt, the Board finds that it 
was factually ascertainable as of the date of the December 5, 
2000 examination that an increase in disability had occurred 
, i.e., that the veteran could not work due exclusively to 
service-connected disability.  Since this evidence was over a 
year prior to the date of the veteran's claim, the effective 
date of TDIU under 38 C.F.R. § 3.300(o) is April 10, 2001.  

In summary, for reasons and bases stated above the Board 
concludes than an effective date of April 10, 2001, one year 
before the date of the TDIU claim, is warranted.  The appeal 
is allowed to that extent only.


ORDER

An effective date of April 10, 2001 is granted for TDIU, 
subject to controlling regulations governing the payment of 
monetary benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


